Citation Nr: 9904802	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  96-09 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for chronic peptic 
esophagitis and residuals of a hiatal hernia repair with 
vagotomy and pyloroplasty, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran's DD Forms 214 show active military service from 
October 1956 to November 1966 and three years, ten months and 
21 days of other service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In the veteran's January 1995 claim for an increased rating, 
he also sought entitlement to service connection for 
aspiration bronchitis, claimed as secondary to his service-
connected gastrointestinal disorder.  While the veteran did 
not initiate an appeal from a June 1995 rating action denying 
service connection for an enlarged heart and prolapsed heart 
valve, denied as not being a well grounded claim, the claim 
for service connection for aspiration bronchitis has not yet 
been adjudicated.  Any adjudication of that claim will have 
no bearing on the current issue of the rating for service-
connected gastrointestinal disorder, since bronchitis 
involves a completely different bodily system, i.e., the 
respiratory system.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).  Accordingly, this matter is not inextricably 
intertwined with the increased rating claim and is referred 
to the RO.  


FINDINGS OF FACT

The service-connected gastrointestinal disability consisting 
of chronic peptic esophagitis and residuals of a hiatal 
hernia repair with vagotomy and pyloroplasty is manifested by 
nausea, vomiting, heartburn, substernal chest pain, and 
reflux esophagitis but there is no evidence of diarrhea, 
weight loss, malnutrition or anemia and the disorder is not 
productive of severe impairment of health.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for chronic peptic esophagitis and residuals of a 
hiatal hernia repair with vagotomy and pyloroplasty have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.7, 4.21, 4.111, 4.112, 4.113, 4.114, Diagnostic 
Code 7346 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, a veteran's allegation of increased disability 
establishes a well-grounded claim.  Proscelle v. Derwinski, 2 
Vet. App. 269 (1992).  The VA, therefore, has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  The Board finds that the facts relevant as to the 
issue of an increased evaluation for chronic peptic 
esophagitis and residuals of a hiatal hernia repair with 
vagotomy and pyloroplasty have been properly developed and, 
accordingly, no further assistance to the veteran is required 
to comply with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a).  

Law and Regulations

There are various postgastrectomy symptoms which may occur 
following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia; those occurring from 1 to 3 hours 
after eating usually present definite manifestations of 
hypoglycemia.  38 C.F.R. § 4.111.  Minor weight loss or 
greater losses of weight for periods of brief duration are 
not considered of importance in rating.  Rather, weight loss 
becomes of importance where there is appreciable loss which 
is sustained over a period of time.  In evaluating weight 
loss generally, consideration will be given not only to 
standard age, height, and weight tables, but also to the 
particular individual's predominant weight pattern as 
reflected by the records.  38 C.F.R. § 4.112.  

38 C.F.R. § 4.113 (1998) states that there are diseases of 
the digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disabling picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do no lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14 (1998).  

Under 38 C.F.R. § 4.114 (1998) ratings under DCs 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will 
not be combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  

A vagotomy with pyloroplasty or gastroenterostomy with 
recurrent ulcer with incomplete vagotomy warrants a 20 
percent evaluation.  With symptoms and a confirmed diagnosis 
of alkaline gastritis, or of confirmed persisting diarrhea, a 
30 percent rating is warranted.  Demonstrably confirmed 
postoperative complications of stricture or continuing 
gastric retention warrants an evaluation of 40 percent, which 
is the highest rating assignable under 38 C.F.R. § 4.114, DC 
7348.  

A 20 percent evaluation is warranted for postgastrectomy 
syndrome with mild impairment with infrequent episodes of 
epigastric distress with characteristic mild circulatory 
symptoms or continuous mild manifestations.  When moderate 
with less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss, a 40 percent rating is warranted.  
When severe, with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia, a 60 percent evaluation is 
warranted.  38 C.F.R. § 4.114, DC 7308.  

A hiatal hernia when manifested by persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, a 30 
percent rating is warranted.  With symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health, a 60 percent rating is 
warranted.  38 C.F.R. § 4.114, DC 7346.  

Background

An historical review of the record shows that an initial RO 
rating decision in December 1966, established service 
connection for chronic peptic esophagitis and residuals of a 
hiatal hernia repair, and assigned a 30 percent evaluation 
under 38 C.F.R. Part 4, Diagnostic Code 7399-7346, effective 
in November 1966. 

On the occasion of a VA gastrointestinal examination in July 
1987, the veteran reported that six months after an inservice 
vagotomy and pyloroplasty, and hiatal hernia repair, he again 
began having indigestion and reflux esophagitis, which had 
continued to the present.  He had had further hiatal hernia 
repairs in 1964 and again in 1965 and had continued to have 
constant indigestion which was relieved with medication.  He 
had reportedly been told that a June 1987 gastroscopic 
examination had revealed esophagitis.  On examination he was 
71 inches in height and weighted 178 pounds.  His 
postoperative scars were well healed.  The diagnoses were 
chronic peptic esophagitis and residuals of hiatal hernia 
repair.  An upper gastrointestinal X-ray series revealed no 
gastroesophageal reflux or hiatal hernia nor abnormality of 
the esophagus or stomach.  

On VA gastrointestinal examination in April 1990, the veteran 
reported having symptoms of nausea on a daily basis and 
vomiting about two or three times weekly. He could no longer 
take Mylanta because it caused nausea and heartburn.  
Gaviscon appeared to be more helpful.  The veteran reported 
that he had persistent epigastric pain and had also had pain 
in the left upper quadrant since inservice surgery.  His 
weight fluctuated and he thought that at present he weighted 
about 12 pounds more than usual.  Currently, his symptoms 
were nausea, vomiting, heartburn, a productive cough and pain 
in the epigastrium and substernal region, as well as pain in 
the left upper quadrant of his abdomen.  He took Tagamet and 
Reglan.  On examination, gastric bubbling could not be heard 
in his chest.  The diagnoses were peptic esophagitis, 
repaired hiatal hernia, and vagotomy and pyloroplasty with 
little to no improvement since onset.  

On VA gastrointestinal examination in March 1995, the veteran 
complained of continued heartburn with occasional 
regurgitation.  The heartburn occurred about 4 to 5 times 
daily, particularly after meals or moderate exercise.  The 
heartburn responded to Gaviscon.  For the past several months 
had had noted some dysphagia to solid foods and occasionally 
had regurgitated food.  This occurred once or twice weekly 
but might not occur at all during any given month.  He had 
not noted any hematemesis or melena.  His appetite was good 
and his body weight was stable at about 189 lbs.  His bowel 
movements were normal in color, frequency, and consistency.  
He was well nourished.  On examination no abdominal masses 
were felt.  The diagnoses included gastroesophageal disease, 
by history, and status post hiatal hernia repair and vagotomy 
with pyloroplasties.  An upper gastrointestinal X-ray series 
revealed a mild irregularity of the esophagus but no definite 
evidence of herniation; however, gastroesophageal reflux was 
noted on fluoroscopic examination.  The stomach was not 
deformed and there was no ulcer crater.  The pylorus was 
eccentric but the duodenal bulb was not deformed.  The 
impressions were gastroesophageal reflux without 
demonstration of hiatal hernia and no ulcer disease.  

VA outpatient treatment (VAOPT) records are on file and 
reflect that in November 1995 the veteran complained of 
substernal chest pain.  The diagnosis was atypical chest pain 
most likely secondary to esophageal spasm versus 
gastroesophageal reflux disease.  An upper gastrointestinal 
X-ray series in December 1995 revealed spontaneous 
gastroesophageal reflux and postsurgical changes at the 
gastroesophageal junction but no evidence of esophageal 
stricture or acute peptic ulcer disease.  An endoscopy in 
January 1996 revealed no esophageal abnormality. 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  VA must consider all potentially applicable regulations 
and explain the reasons and bases for all conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
include, but are not limited to 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  Consideration may not be given 
to factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
In a claim for an increased rating it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The veteran does not have any documented gastroesophageal 
stricture or gastric retention which would warrant an 
increased rating under the criteria of postoperative vagotomy 
with pyloroplasty.  Likewise, he does not have diarrhea or 
weight loss for an increased rating to 40 percent under the 
criteria for post gastrectomy syndrome, much less the 
malnutrition and anemia required for a 60 percent rating 
under DC 7308.  Further, he has had no material weight loss 
and does not have hematemesis or melena or anemia, nor, since 
the most recent examination found that he was well nourished, 
does he have other symptoms of severe impairment of health 
for an increase to a 60 percent rating for hiatal hernia 
under DC 7346.  

Accordingly, an increased rating on a schedular basis is not 
warranted. 

Extraschedular Consideration

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no circumstances of an exceptional or 
unusual for an extraschedular evaluation because there has 
been no showing of marked interference with employment or 
that frequent periods of hospitalization have been 
necessitated, or which otherwise "render[s] impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).  Hence, RO referral of the case for 
extraschedular rating, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (while the Board does not have authority 
to grant an increased rating based on extraschedular criteria 
in the first instance, Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), it has authority to review whether a claim merits 
submission for extraschedular evaluation even if not 
initially considered by the VARO).  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  


In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

An increased rating for chronic peptic esophagitis and 
residuals of a hiatal hernia repair with vagotomy and 
pyloroplasty is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

